As filed with the Securities and Exchange Commission on July 6, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:April 30, 2007 Item 1. Report to Stockholders. EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2007 Dear Fellow Shareholder: Since our last report six months ago, the Edgar Lomax Value Fund has added to its already strong record. Total investments in the Fund have grown to more than $29 million—an increase of nearly $6 million.Part of this can be attributed to new investors.The rest is due to solid price appreciation from the large-cap value stocks we hold.Specifically, over the prior six months the Fund’s investments gained 9.12% in comparison to an S&P 500 rise of 8.60%.For the 1- and 5-year periods ended April 30, 2007, the Fund’s average annual total returns were 19.23% and 8.42% compared to S&P 500 respective returns of 15.24% and 8.54%.Since its opening on December 12, 1997, the Fund has produced a total annualized gain of 7.20% versus 6.48% for the S&P 500.The gross expense ratio for the Fund is 1.74%, while its net expense ratio is 0.62%.* Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524. In the Fund’s annual report as of this past October 31, we wrote that investment dollars had finally begun to flow toward big-company stocks (i.e., “large-cap” stocks) after a very extended period of excitement over smaller-cap issues.With the exception of a brief “snapback” rally on the part of smaller-cap stocks—especially mid-cap stocks—in the first three months of 2007, your undervalued holdings have continued to attract other investors.We believe their relatively low prices had simply become too compelling given the strong corporate earnings they have been generating.While we can’t guarantee that the outperformance of our stocks will continue without interruption, we are pleased that the market is finally recognizing the strength we’ve seen all along in the Fund’s portfolio. Clearly, the portfolio as a whole has done well.At the stock-by-stock level, several of our bigger positions performed remarkably over the last 6 months.Oil patch stocks Chevron and Exxon combined for a nearly 15% gain on continued strong earnings, and even old-line telecommunication favorite AT&T advanced 15.3%.Financial stocks, which represent roughly 30% of the entire investment portfolio, muted the Fund’s performance just slightly with their composite 5.6% return.We bought these companies for their apparent ability to produce steady profits in a relatively low risk manner and to adapt to changing economic conditions.These facts have not changed, and we continue to own them. * Figures are from the Fund’s prospectus as of February 28, 2007.The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% (before “Acquired Funds Fees and Expenses”). While the Board of Trustees may terminate this expense reimbursement arrangement at any time, it has no intention of doing so. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500 Value Index. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. Before closing, we want to point out that the current “bull” market for stocks has run for nearly 5 years and has made the generation of high investment returns appear easy at times.We will remain disciplined, however, in our efforts to minimize risk by investing in generally profitable, large companies (bought at “cheap” prices), as the coming years are unlikely to deliver uninterrupted gains for all stocks.Thank you, as always, for your confidence in our investment program, and we look forward to continuing to invest on your behalf. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Mutual fund investing involves risk; principal loss is possible. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest in an index. The opinions expressed above are those of the investment advisor, are subject to change, and any forecasts made cannot be guaranteed. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for current Fund holdings information. (06/07) 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2007 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/06 – 4/30/07). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P/Citigroup Value Index. The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2007, the Fund’s aggregate annual operating expenses were reduced to 0.50%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Account Value Ending Account Value Expenses Paid During Period* 11/1/06 4/30/07 11/1/06 – 4/30/07 Actual $1,000.00 $1,091.20 $2.59 Hypothetical (5% return before expenses) $1,000.00 $1,022.32 $2.51 *Expenses are equal to the Fund’s annualized expense ratio of 0.50%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND ALLOCATION OF PORTFOLIO ASSETS at April 30, 2007 (Unaudited) 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2007 (Unaudited) Shares COMMON STOCKS: 98.59% Value Automobiles & Components - 1.03% 9,600 General Motors Corp. $ 299,808 Banks - 3.95% 15,800 Regions Financial Corp. 554,422 16,600 Wells Fargo & Co. 595,774 1,150,196 Capital Goods - 10.23% 7,600 3M Co. 629,052 5,700 General Dynamics Corp. 447,450 37,600 General Electric Co. 1,385,936 9,500 Honeywell International, Inc. 514,710 2,977,148 Consumer Durables & Apparel - 2.31% 7,400 The Black & Decker Corp. 671,328 Diversified Financials - 18.88% 13,000 Bank of America Corp. 661,700 25,100 Citigroup, Inc. 1,345,862 28,465 J.P. Morgan Chase & Co. 1,483,027 1,300 Lehman Brothers Holdings, Inc. 97,864 10,100 Morgan Stanley 848,501 8,800 Merrill Lynch & Co., Inc. 794,024 1,200 The Goldman Sachs Group, Inc. 262,332 5,493,310 Energy - 11.62% 5,700 Baker Hughes, Inc. 458,223 13,900 Chevron Corp. 1,081,281 14,200 ConocoPhillips 984,770 10,800 Exxon Mobil Corp. 857,304 3,381,578 The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2007 (Unaudited), continued Shares COMMON STOCKS: 98.59% Value Food, Beverages & Tobacco - 5.16% 16,250 Altria Group, Inc. $ 1,119,950 11,383 Kraft Foods, Inc. - Class A 380,989 1,500,939 Health Care Equipment & Services - 2.46% 4,600 Cigna Corp. 715,714 Insurance - 7.53% 8,300 American International Group, Inc. 580,253 15,600 The Allstate Corp. 972,192 6,300 The Hartford Financial Services Group, Inc. 637,560 2,190,005 Materials - 8.59% 19,800 Alcoa, Inc. 702,702 23,138 E. I. du Pont de Nemours and Co. 1,137,695 14,800 The Dow Chemical Co. 660,228 2,500,625 Media - 1.39% 19,600 Time Warner, Inc. 404,348 Pharmaceuticals, Biotechnology & Life Sciences - 9.47% 25,800 Merck & Co., Inc. 1,327,152 54,000 Pfizer, Inc. 1,428,840 2,755,992 Retailing - 3.34% 35,200 Limited Brands, Inc. 970,464 Technology Hardware & Equipment - 2.49% 7,100 International Business Machines Corp. 725,691 The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2007 (Unaudited), continued Shares COMMON STOCKS: 98.59% Value Telecommunication Services - 10.14% 39,100 AT&T, Inc. $ 1,513,952 37,600 Verizon Communications, Inc. 1,435,568 2,949,520 TOTAL COMMON STOCKS (Cost $25,063,004) 28,686,666 SHORT-TERM INVESTMENTS - 1.46% 423,606 AIM STIT-STIC Prime Portfolio 423,606 TOTAL SHORT-TERM INVESTMENTS (Cost $423,606) . 423,606 Total Investments in Securities (Cost $25,486,610) - 100.05% 29,110,272 Liabilities in Excess of Other Assets - (0.05)% (13,464) NET ASSETS - 100.00% $ 29,096,808 The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2007 (Unaudited) ASSETS Investments in securities, at value (identified cost of $25,486,610) $ 29,110,272 Receivables Dividends and interest 33,896 Due from Advisor (Note 3) 9,924 Fund shares sold 2,992 Prepaid expenses 23,050 Total assets 29,180,134 LIABILITIES Payables Fund shares redeemed 62,940 Audit fees 8,146 Administration fees 4,758 Fund accounting fees 3,068 Transfer agent fees and expenses 3,013 Chief Compliance Officer fee 963 Accrued expenses 438 Total liabilities 83,326 NET ASSETS $ 29,096,808 Net asset value, offering and redemption price per share [$29,096,808/2,046,310 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ 14.22 COMPONENTS OF NET ASSETS Paid-in capital $ 23,651,489 Undistributed net investment income 209,247 Accumulated net realized gain on investments 1,612,410 Net unrealized appreciation on investments 3,623,662 Net assets $ 29,096,808 The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the six months ended April 30, 2007 (Unaudited) INVESTMENT INCOME Dividends $ 354,760 Interest 33,257 Total investment income 388,017 Expenses Advisory fees (Note 3) 68,087 Administration fees (Note 3) 27,235 Transfer agent fees and expenses (Note 3) 14,055 Fund accounting fees (Note 3) 11,201 Registration fees 8,938 Audit fees 8,199 Legal fees 5,805 Custody fees (Note 3) 4,018 Trustee fees 3,323 Chief Compliance Officer fee (Note 3) 2,981 Insurance expense 2,245 Other expenses 2,816 Total expenses 158,903 Less: advisory fee waiver and absorption (Note 3) (90,816 ) Net expenses 68,087 Net investment income 319,930 REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments 1,588,743 Net change in unrealized appreciation on investments 421,447 Net realized and unrealized gain on investments 2,010,190 Net Increase in Net Assets Resulting from Operations $ 2,330,120 The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2007 Year Ended October 31, 2006 (Unaudited) INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 319,930 $ 399,194 Net realized gain on investments 1,588,743 618,504 Net change in unrealized appreciation on investments 421,447 2,158,647 Net increase in net assets resulting from operations 2,330,120 3,176,345 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (489,155 ) (288,088 ) From net realized gain on investments (554,263 ) (775,716 ) Total distributions to shareholders (1,043,418 ) (1,063,804 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 4,234,318 7,391,361 Total increase in net assets 5,521,020 9,503,902 NET ASSETS Beginning of period 23,575,788 14,071,886 End of period $ 29,096,808 $ 23,575,788 Includes undistributed net investment income of: $ 209,247 $ 378,472 (a) A summary of share transactions is as follows: Six Months Ended April 30, 2007 (Unaudited) Year Ended October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 565,281 $ 7,730,308 868,787 $ 11,089,754 Shares issued on reinvestments of distributions 76,755 1,040,792 91,134 1,063,530 Shares redeemed (332,976) (4,536,782) (384,682) (4,761,923) Net increase 309,060 $ 4,234,318 575,239 $ 7,391,361 The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Year Ended October 31 Ended April 30, 2007 2006 2005 2004 2003 2002 (Unaudited) Net asset value, beginning of period $ 13.57 $ 12.11 $ 11.29 $ 10.46 $ 9.03 $ 10.09 Income from investment operations: Net investment income 0.15 0.24 0.24 0.17 0.15 0.16 Net realized and unrealized gain/(loss) on investments 1.06 2.14 0.84 0.81 1.44 (0.96 ) Total from investment operations 1.21 2.38 1.08 0.98 1.59 (0.80 ) Less distributions: From net investment income (0.26 ) (0.25 ) (0.18 ) (0.15 ) (0.16 ) (0.13 ) From net realized gain on investments (0.30 ) (0.67 ) (0.08 ) — — (0.13 ) Total distributions (0.56 ) (0.92 ) (0.26 ) (0.15 ) (0.16 ) (0.26 ) Net asset value, end of period $ 14.22 $ 13.57 $ 12.11 $ 11.29 $ 10.46 $ 9.03 Total return 9.12 %‡ 20.83 % 9.62 % 9.39 % 17.89 % (8.28 %) Ratios/supplemental data: Net assets, end of period (thousands) $ 29,097 $ 23,576 $ 14,072 $ 12,824 $ 11,386 $ 6,803 Ratio of expenses to average net assets: Before expense reimbursement 1.17 %† 1.52 % 1.76 % 2.13 % 2.59 % 2.76 % After expense reimbursement 0.50 %† 0.62 % 0.94 % 1.23 % 1.23 % 1.23 % Ratio of net investment income to average net assets: Before expense reimbursement 1.68 %† 1.53 % 1.23 % 0.64 % 0.52 % 0.29 % After expense reimbursement 2.35 %† 2.43 % 2.05 % 1.54 % 1.88 % 1.82 % Portfolio turnover rate 38.87 %‡ 30.43 % 47.97 % 10.72 % 74.84 % 59.24 % † Annualized‡ Not Annualized The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2007 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek growth of capital, with a secondary objective of providing income.The Fund began operations on December 12, 1997. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A Security Valuation: The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Short-term investments are valued at amortized cost, which approximates market value. Investments in other mutual funds are valued at their net asset value. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. C. Security Transactions, Dividends andDistributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in first-out basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent such amounts are reclassified within the capital accounts based on their Federal tax treatment. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2007 (Unaudited) D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. F. New AccountingPronouncements:On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented, and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Funds’ tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Application of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for the fiscal years beginning after December 15, 2006. The Fund will apply FIN 48 to all open tax years on the date of adoption, which is expected to be April 30, 2008.The Fund is currently evaluating the impact, if any, of applying the various provisions of FIN 48. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Fund believes the adoption of SFAS 157 will have no material impact on its financial statements. NOTE 3 - INVESTMENT ADVISORY FEE AND OTHER TRANSACTIONS WITH AFFILIATES For the six months ended April 30, 2007, The Edgar Lomax Company (the “Advisor”) provided the Fund with investment management services under an Investment Advisory Agreement. The Advisor furnished all investment advice, office space, facilities, and provides most of the personnel needed by the Fund. As compensation for its services, the Advisor is entitled to a monthly fee at the annual rate of 0.80% based upon the average daily net assets of the Fund. Effective March 31, 2004, the Advisor has agreed to voluntarily waive a portion of its advisory fees due from the Fund based upon the Fund’s performance versus the "S&P 500 Value Index".Through February 28, 2006, the performance of the S&P 500 Value Index is that of the S&P/Barra Value Index. Thereafter, it is the performance of the S&P/Citigroup Value Index (which Standard & Poor's chose to replace the S&P/Barra Value Index). The Advisor intends to waive a portion of its advisory fee whenever, as of the end of each month, the Fund’s 3-year or 5-year average annual total return is less than that of the S&P 500 Value Index. The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. While this voluntary fee waiver can be discontinued at any time, the Advisor has no intention of doing so. For the six months ended April 30, 2007, the Fund incurred $68,087 in advisory fees. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2007 (Unaudited) The Fund is responsible for its own operating expenses. The Advisor has agreed to reduce fees payable to it by the Fund and to pay Fund operating expenses to the extent necessary to limit the Fund’s aggregate annual operating expenses to 0.99% of average daily net assets. If the Advisor waives advisory fees under the arrangement described above, it has also agreed to absorb all expenses, other than advisory fees. As a result, for the six months ended April 30, 2007, the Fund’s aggregate annual operating expenses were reduced to 0.50%. Any such reduction made by the Advisor in its fees or payment of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Advisor, if so requested by the Advisor, in subsequent fiscal years if the aggregate amount actually paid by the Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses. The Advisor is permitted to be reimbursed only for fee reductions and expense payments made in the previous three fiscal years.Any such reimbursement is also contingent upon Board of Trustees review and approval at the time the reimbursement is made. Such reimbursement may not be paid prior to the Fund’s payment of current ordinary operating expenses.For the six months ended April 30, 2007, the Advisor reduced its fees and absorbed Fund expenses in the amount of $90,816; no amounts were reimbursed to the Advisor. Cumulative expenses subject to recapture pursuant to the aforementioned conditions expire as follows: Year Amount 2007 $ 110,631 2008 112,896 2009 147,553 2010 90,816 $ 461,896 U.S. Bancorp Fund Services, LLC (the “Administrator”) acts as the Fund’s Administrator under an Administration Agreement. The Administrator prepares various federal and state regulatory filings, reports and returns for the Fund; prepares reports and materials to be supplied to the Trustees; monitors the activities of the Fund’s custodian, transfer agent and accountants; coordinates the preparation and payment of the Fund’s expenses and reviews the Fund’s expense accruals. For the six months ended April 30, 2007, the Fund incurred $27,235 in administration fees. U.S. Bancorp Fund Services, LLC (“USBFS”) also serves as the fund accountant and transfer agent to the Fund. For the six months ended April 30, 2007, the Fund incurred $11,201 in fund accounting fees and $10,361 in transfer agent fees.U.S. Bank, N.A., an affiliate of USBFS, serves as the Fund’s custodian.For the six months ended April 30, 2007, the Fund incurred $4,018 in custody fees. Quasar Distributors, LLC (the “Distributor”) acts as the Fund’s principal underwriter in a continuous public offering of the Fund’s shares. The Distributor is an affiliate of the Administrator. Certain officers of the Fund are employees of the Administrator. For the six months ended April 30, 2007, the Fund was allocated $2,981 of the Chief Compliance Officer fee. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2007 (Unaudited) NOTE 4 –
